              Case 19-11292-JTD             Doc 1049-16         Filed 12/30/19        Page 1 of 2




                                                   Exhibit P

Class Claim Procedures for Hospital Class Claims:

    1. The Hospital Class includes all hospitals in the United States, other than those owned by
         the federal government, which treated patients with opioid conditions. “Patients with
         opioid conditions” are defined as patients with opioid overdose; patients with opioid
         addiction; babies born opioid addicted; opioid users committed to mental health treatment
         programs; and opioid users with pretextual excuses for obtaining opioids.

    2. No Distributions1 will be made to the Hospital Class Representative(s) (the trustee(s) to be
       appointed pursuant to the Plan) on the Hospital Class Claim under the Plan, and instead,
       will be held by the Liquidating Trustee for the benefit of the Hospital Class, until Hospital
       Class Allocation Plan (defined below) has been approved by the Bankruptcy Court.

    3. Within six months of the Effective Date of the Plan, or within such other time as agreed to
       by the Hospital Class Representative(s) and the Liquidating Trustee or as otherwise ordered
       by the Bankruptcy Court, the Hospital Class Representative(s) will develop and propose
       an allocation plan based on the damages analysis of a Hospital Class Representative’s
       expert’s analysis and empirical observation (the “Hospital Allocation Plan”). The
       Hospital Class Representative(s) will file a motion and proposed order with the Bankruptcy
       Court seeking (a) approval of a notice and claims administration procedure and (b)
       approval of the Hospital Allocation Plan, which will include provisions for the
       establishment of the Hospital Escrow Account (described below).

    4. If the Hospital Class Representative(s) determines, after consultation with the Liquidating
       Trustee and after finalization of the Hospital Allocation Plan, that paying available
       Distributions to Class Participants would be uneconomical based on the amount of
       available Distributions, the Hospital Class Representative(s) will establish an escrow
       account to hold Distributions (the “Hospital Escrow Account”) until such time as the
       funds available to the Hospital Class Representative(s) are sufficient, in a Hospital Class
       Representative’s sole discretion, to warrant distribution to Hospital Class participants.
       Upon the establishment of the Hospital Escrow Account, the Liquidating Trustee will make
       Distributions under the Plan into the Hospital Escrow Account. The Hospital Class
       Representative(s) will provide a status report to the Liquidating Trustee every 90 days
       reflecting the status of the Hospital Escrow Account until such time as the amount of
       Distributions paid under the Plan into the Hospital Escrow Account has been paid to
       Hospital Class participants.

    5. The Hospital Class Representative(s) will retain a notice provider and claims administrator
       using a competitive bidding process.



1
 Capitalized terms used but not defined herein shall have the meanings ascribed to such terms in the Second Amended
Joint Chapter 11 Plan of Liquidation of Insys Therapeutics, Inc. and Its Affiliated Debtors [Docket No. 928] (as may
be amended or modified from time to time, the “Plan”).


RLF1 22659655v.1
           Case 19-11292-JTD        Doc 1049-16       Filed 12/30/19    Page 2 of 2




   6. If Distributions paid into the Hospital Escrow Account, if any, have not been distributed to
      Hospital Class Participants within 2 years of the date of payment into the Hospital Escrow
      Account, such Distributions will be returned to the ILT Trust as Available Cash for further
      distribution under the Plan on account of Allowed Claims other than the Hospital Class
      Claim.

Class Representatives for Hospital Class Claims:

   1. St. Vincent Charity Medical Center (at times d/b/a Rosary Hall)

   2. Southwest Mississippi Regional Medical Center

   3. Infirmary Health Hospitals, Inc.

   4. Monroe County Healthcare Authority, d/b/a Monroe County Hospital




                                               2
